Citation Nr: 1117617	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee degenerative joint disease, with instability.  

2.  Entitlement to an extraschedular rating for service-connected residuals of mallet fracture of the right (major) ring finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board (retired).  A transcript of the hearing is associated with the claims file and reviewed by the undersigned.  In February 2011, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The letter requested that the Veteran indicate whether he wanted another Board hearing and informed him that, if he did not respond within 30 days of the letter, it would be assumed that he did not want another hearing and his appeal would proceed to adjudication.  

To date, VA has not received any communication from the Veteran regarding his desire to have an additional Board hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing and will proceed to evaluate the claims on appeal.  

In an August 2009 decision, the Board granted a 10 percent schedular rating for the Veteran's service-connected residual right ring finger disability but remanded the issue of whether the Veteran's disability warranted an extraschedular rating.  Review of the record reveals that the requested development has not been conducted with respect to the extraschedular issue and thus, the issue of entitlement to an extraschedular rating for service-connected residual mallet fracture of the right ring finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a left knee disability that was incurred or aggravated during active military service or that is secondary to any service-connected disability.  


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated by service, to include as aggravated by, proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran has asserted that service connection is warranted because he believes he currently has a left knee disability that was incurred in service or, in the alternative, is secondary to his service-connected right knee disability.  He has specifically reported that he injured and received treatment for his left leg during service.  See June 2009 Video Conference hearing transcript; December 2006 VA examination report.  In the alternative, the Veteran has argued that his current left knee disability may be related to his service-connected right knee disability because he has had to overcompensate on his left knee due to the severity of his right knee disability.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a left knee disability incurred during service as a result of an injury or as a residual condition related to another disability.  In evaluating this claim, the Board finds probative that the STRs contain significant documentation of the treatment the Veteran received for a right knee injury he incurred in October 1971, with no indication that his left knee was involved in any way or that he complained of, or sought treatment for, a left knee disability following or as a result of that injury.  In fact, with the exception of occasional right leg cramps noted on examination, the Veteran's December 1974 separation examination report reflects that his lower extremities were normal, and he did not lodge any pertinent complaints related to his left knee at that time.  

Therefore, the Board finds that a chronic left knee disorder was not noted or shown in service, which is evidence against the Veteran's claim.  

In making this determination, the Board has considered the Veteran's report of suffering an injury to his left knee in service, which is accepted as competent lay evidence.  However, while the Veteran is competent to report that he incurred a left knee injury in service, the Board finds that his report of an in-service left knee injury and treatment is not credible because there is no contemporaneous medical evidence documenting treatment received following an in-service injury and he has provided inconsistent reports regarding the nature of his in-service left knee injury, which are also inconsistent with the other evidence of record.  

At the outset, the Board finds particularly probative that the Veteran has provided inconsistent reports regarding the alleged in-service left knee injury.  An August 1978 treatment record reflects that the Veteran reported having torn a ligament in his left knee while playing football in 1972 and, at the June 2009 Board hearing, he testified that he hurt his knee while playing war games and had surgery on both knees during service.  The Veteran's varied and inconsistent reports regarding the circumstances of the alleged left knee injury weighs against the credibility of his report.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own characteristics and its relationship to other items of evidence).  

The Board also finds that the Veteran's report of an in-service left knee injury and treatment is not credible because it is not consistent with other evidence of record, particularly the STRs.  While the statements documented in the August 1978 treatment record are considered competent, particularly given that they were made in relatively close proximity to the Veteran's service, the Board notes that these statements are in direct conflict with the STRs.  Indeed, the STRs show that the Veteran incurred a right knee injury while playing football, a fact which has been accepted as true throughout the pendency of this appeal, and there is no lay or medical evidence showing that the Veteran tore a left knee ligament during service or at any time thereafter.  In fact, the lack of medical evidence confirming the presence of a torn or repaired left knee ligament in the entire evidentiary record preponderates significantly against the Veteran's report of suffering a torn left knee ligament during service.  

Moreover, as noted, the STRs, including the December 1974 separation examination report, are negative for any complaints, treatment, or findings related to an in-service left knee injury or disability.  Therefore, based on the foregoing reasons, the Board finds that the Veteran's report of suffering a left knee injury and receiving treatment for the injury during service is not credible and, thus, is not afforded any probative value or weight.  

Nevertheless, the Veteran has reported that he has suffered from left knee problems since service, which is considered competent lay evidence.  In evaluating this claim, however, the Board finds probative that the post-service lay and medical evidence does not reflect left knee symptomatology until three years after the Veteran was separated from service.  As noted, an August 1978 treatment record reflects that the Veteran reported having pain in both knees which had been present since 1972, after having torn a ligament in his left knee while playing football in 1972.  However, as discussed above, the Veteran's statements regarding a torn left knee ligament during service are deemed not credible and, thus, his statements regarding continued pain since that time are also deemed incredible.  

In this regard, the Board again notes that the Veteran's December 1974 separation examination did not contain any subjective complaints or objective findings related to a left knee injury symptoms manifested at that time and the Board finds probative that the Veteran filed a service connection claim in January 1975 but did not claim or allege that he was suffering from a left knee disability that was incurred during service, including at the examination conducted in conjunction with that claim.  

Therefore, while the Veteran's statements regarding continuity of symptomatology are considered competent, the Board finds that his statements are not credible, given that the medical evidence does not reflect continuity of symptomatology and his lay statements are otherwise inconsistent with the other evidence of record.  

Nevertheless, the post-service evidence reflects that the Veteran has complained of and sought treatment for left knee pain since August 1978, although x-rays conducted in October 1979 reflect that his knees were normal.  Subsequent post-service evidence shows that he was eventually diagnosed with degenerative joint disease and osteoarthritis in his left knee.  See VA outpatient treatment records, X-ray reports, and Bone Scan dated March 2004, February 2005, September 2005, and August 2007.  However, the post-service medical evidence does not contain any indication that the current left knee disability was incurred during or is otherwise related to the Veteran's military service.  See VA treatment records dated from 1975 to 2008.  

Indeed, despite the evidence showing a current left knee disability, the Board finds that the preponderance of the most competent, credible, and probative evidence does not attribute the Veteran's current left knee disability to military service.  

As noted, there is no competent and credible lay or medical evidence that shows the Veteran suffered a chronic left knee disability during service or for at least three years thereafter.  In addition, there is no competent and credible lay or medical evidence that shows there is a medical nexus between the Veteran's current left knee disability and his military service.  There is also no medical evidence or opinion of record which specifically relates the Veteran's current left knee disability to his military service.  

In this context, the Board notes the Veteran was afforded a VA examination in December 2006 to address the issue on appeal.  However, the VA examiner did not provide a medical opinion regarding the likelihood that the current left knee disability is directly related to the Veteran's service.  Nevertheless, the Board finds that the December 2006 VA examination is competent, credible, and probative evidence against the Veteran's claim.  

At the December 2006 VA examination, the Veteran reported suffering a right knee injury during service but he did not provide any specific details regarding a left knee injury sustained in service, although he complained of having problems with both knees at the time of the examination.  After physical examination, the VA examiner diagnosed bilateral knee degenerative joint disease and found it was likely that the Veteran's right knee injury is related trauma received in service.  However, the VA examiner stated that she was unable to find any documentation that would confirm any trauma sustained to the left knee in service.  While the December 2006 VA examiner did not specifically state that it was not likely the Veteran's current left knee disability was incurred in or related to service, the examination report is accepted as competent, credible, and probative evidence against the Veteran's direct service connection claim because (1) the examiner noted the lack of evidence showing left knee trauma in service and (2) the Veteran did not provide any details regarding any left knee trauma or injury incurred during service, all of which is evidence against the claim.  

The Board has considered whether this claim should be remanded to obtain an additional medical opinion regarding whether the Veteran's current left knee disability was incurred during, or as a result of, his military service.  However, as discussed above, there is no competent and credible evidence of record that establishes an in-service event, injury, or disease or any competent and credible evidence which indicates that the Veteran's left knee disability may be associated with any such in-service event, injury, or disease, including credible lay evidence of continued symptoms since service or a medical opinion that suggests the Veteran's current left knee disability is related to service.  Therefore, an additional medical opinion need not be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's inconsistent statements, which only provide evidence against this claim, only support this finding.   

In evaluating this claim, the Board has considered the Veteran's statements asserting a nexus between his current left knee disability and active service.  While the Board is mindful that he is competent to report his symptoms, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  Indeed, the evidentiary record does not present a factual situation, with evidence of in-service chronicity or post-service continuity, which would allow for medical etiology to be established by lay evidence.  See Davidson, supra.  

Instead, the Board attaches greater probative value to the lack of evidence showing a chronic left knee disability during service.  The Board also finds probative that, while the Veteran complained of left knee pain in August 1978, the medical evidence did not reflect that his complaints were associated or attributable to an underlying left knee disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Finally, the Board finds probative that there is no competent lay or medical evidence establishing a nexus between the current left knee disability and the Veteran's military service.  Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a left knee disability on a direct basis.  

As noted, the Veteran has also asserted that his current left knee disability may be secondary to his service-connected right knee disability.  In an addendum dated October 2010, the December 2006 VA examiner opined that it is less likely than not that the Veteran's current left knee disability was caused or aggravated by his right knee disability.  In support of her opinion, the VA examiner noted that x-rays of the left knee show normal degenerative changes that are often seen with normal aging process, there is no indication or physical etiology that would cause the right knee injury to aggravate the left knee, and there was no documentation of a confirmed injury to the left knee in service.  

The October 2010 addendum is considered the most competent, credible, and probative evidence regarding whether the Veteran's current left knee disability is secondary to his service-connected right knee disability because the VA examiner reviewed the claims file, previously interviewed the Veteran, and previously conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  In addition, there is no contradicting medical evidence of record, and the October 2010 opinion is supported by the preponderance of the other evidence of record.  Indeed, as noted, the STRs do not contain any complaints, treatment, or findings related to a left knee disability incurred as a result of or as a residual condition related to another disability.  

In addition, while the Veteran sought to establish service connection for a right knee disability in January 1975, he did not claim (or allege) that he was suffering from left knee symptoms or disability as a result of his right knee disability at that time.  In this regard, the Board finds probative that the Veteran has not provided any details regarding when his left knee symptoms began as a result of his right knee disability.  

There is no other competent, credible, and probative lay or medical evidence of record that shows or suggests that the Veteran's current left knee disability is aggravated by, proximately due to, or the result of any other service-connected disability.  Therefore, the Board finds that the preponderance of the most competent, credible, and probative evidence of record, inclusive of the STRs, post-service evidence, and October 2010 VA opinion, weighs against the Veteran's claim for a left knee disability on a secondary basis, and the Veteran's claim must be denied.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a left knee disability, to include as secondary to a service-connected disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was subsequently informed of how disability ratings and effective dates are assigned by way of a March 2006 letter.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records dated from 1975 to 2008.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in December 2006, and he was given an opportunity to set forth his contentions at the June 2009 Board hearing.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee degenerative joint disease with instability, is denied.  


REMAND

In an August 2009 decision, the Board noted the Veteran's report that his service-connected right ring finger disability caused significant functional impairment in his right hand.  As a result, the Board determined that additional evidentiary development was needed with respect to that issue and remanded the extraschedular issue for the RO/AMC to (1) provide the Veteran notice with respect to the information and evidence needed to show that an extraschedular rating is warranted and (2) refer the issue to the VA Chief Benefits Director pursuant to 38 C.F.R. § 3.321(b)(1).  

Review of the record reveals that, in September 2009, the Veteran was provided with notice as to the information and evidence needed to show that an extraschedular rating is warranted.  However, it does not appear that any other action was taken with respect to the issue of whether an extraschedular rating is warranted, to include referring the issue to the VA Chief Benefits Director, as directed by the August 2009 Remand.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the instruction in the August 2009 Remand were not significantly complied with, the Board finds that an additional remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Conduct any necessary evidentiary development with respect to the issue of whether an extraschedular rating is warranted for the Veteran's service-connected right ring finger disability, to include referring the issue to the VA Chief Benefits Director, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

2. Thereafter, the extraschedular issue (only) should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a rating decision and/or statement of the case, which contains notice of all relevant actions taken and a summary of all evidence received in conjunction with the claim, and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


